Citation Nr: 1743356	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-27 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of uvula excision.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected cluster headaches.

4.  Entitlement to service connection for degenerative joint disease (DJD) of the left knee to include as secondary to service-connected DJD of the right knee with chondromalacia patella.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to pain from service-connected disabilities.

6.  Entitlement to an evaluation in excess of 20 percent for cervical spondylosis C4-6 with complaints of shoulder pain (cervical spine disability).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force on active duty from April 1971 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, October 2009, April 2010, and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina, and Atlanta, Georgia.  

In an October 2015 decision, the Board remanded the appeal for further development.

The issue of entitlement to service connection for depression has been recharacterized as a claim of service connection for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claim of entitlement to an increased evaluation for a cervical spine disability and TDIU, and the claims of service connection for an acquired psychiatric disorder and DJD of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current disability related to his in-service uvula excision.

2.  The Veteran's sleep apnea was not incurred in, and is not otherwise related to, his active service.  

3.  The Veteran's hypertension was not incurred in, and is not otherwise related to, his active service.  Hypertension was not noted during service, and it did not manifest to a degree of 10 percent or more during service or within a year of discharge from service.  Hypertension is not proximately caused or aggravated by the Veteran's service-connected cluster headaches.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of uvula excision have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for sleep apnea have not been met.                38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for hypertension have not been met.             38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.104 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may be granted on a presumptive basis for certain enumerated chronic disabilities if manifested to a degree of 10 percent or more within a year of discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (the term "chronic disease" refers to chronic diseases enumerated in 38 C.F.R. § 3.309(a)).  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  The Board notes that hypertension is identified as a chronic disease pursuant to § 3.309(a).

38 C.F.R. § 3.303(b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39.  

The Veteran seeks service connection for residuals of uvula excision, sleep apnea, and hypertension.  For the reasons that follow, the Board finds that service connection is not warranted for any of these disabilities.

A.  Residuals of Uvula Excision

The Veteran asserts that during active service an uvulectomy was performed to alleviate his sleep problems, which was the onset of his sleep apnea.  It is also noted that the Veteran has been diagnosed with a redundant soft palate and uvula, a possible residual from the procedure.  See October 2015 Board decision.

Service treatment records show that in September 1980 a medical examiner identified a skin tag on the Veteran's uvula.  See Dorland's Illustrated Medical Dictionary 2014 (32nd ed. 2012) (defining uvula as "a pendent, fleshy mass" and via illustration identifying it as the bell-shaped mass hanging in the back of ones throat.)  The skin tag was approximately a 2-2.5 cm growth on the right tip of the uvula.  It was asymptomatic but the examiner noted that given its length it may soon become symptomatic.  Accordingly, the skin tag was surgically removed and a specimen was sent to pathology, which resulted in a diagnosis of benign capillary hemangioma.  Subsequent service treatment records do not indicate that there were any residuals from the surgical procedure, and the March 1991 separation examination is unremarkable.

The Veteran underwent VA examinations in March 2016 and May 2017.  He reported that he believed the in-service surgical procedure was performed in order address his sleep problems.  He explained that his roommate had complained that he snored and that after the surgery he stopped snoring for approximately a year.  Both VA examiners concluded that the Veteran has no current residuals, functional limitations or disability related to the in-service procedure.  The March 2016 examiner added that the procedure performed was not an uvulectomy; rather, the medical records show that the purpose of the procedure was to remove a small benign growth.  There was no excision of the actual uvula, and the procedure was not performed to alleviate sleep problems.  The examiner noted that the removal of the benign lesion from the uvula could have decreased extension of the uvula down behind the base of the tongue and possibly decreased a snoring sound; however, removal of such a small portion would not relieve or cause a redundant soft palate and/or sleep apnea.  The examiner further noted that there is no pathophysiologic connection between removal of a small benign growth from the uvula and development of a redundant soft palate and uvula and/or sleep apnea.  The May 2017 examiner provided a diagnosis of history of removal of benign lesion (capillary hemangioma) from the uvula with no residuals disability or functional limitation.  

The VA treatment records also do not show any current residuals or disability related to the uvula excision.  To the extent that the Veteran has asserted that there are current residuals or disability, the Board finds that his assertions are not competent because he does not possess the requisite medical training or expertise to make such a determination.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the Veteran's assertion that an uvulectomy was performed during active service and that its purpose was to alleviate sleep problems is not credible as it is contradicted by the medical records related to the procedure.

Accordingly, the Board finds that the Veteran has not had a current disability related to his in-service uvula excision at any point during the claim period.  In the absence of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection for residuals of uvula excision is not warranted.

B.  Sleep Apnea

The Veteran asserts that during active service an uvulectomy was performed to alleviate his sleep problems, which was the onset of his sleep apnea.  

VA treatment records show that the Veteran underwent a sleep study in August 2004.  The results of the study confirmed a diagnosis of sleep apnea.

The Veteran underwent VA examinations in March 2016 and May 2017. The examiners found that the surgical procedure performed in service was not an uvulectomy; it was merely a removal of a benign growth and its purpose was not to alleviate sleep problems.  The examiners noted that sleep apnea was diagnosed in August 2004, and symptoms indicating the possible existence of sleep apnea first appeared in VA treatment records from 2002.  The examiners opined that the Veteran's sleep apnea was not incurred in, caused by, or aggravated by active service, and that it was most likely related to nonservice-connected factors.  Reviewing the medical records, the examiners noted that since discharge from service, the Veteran had gained 50 pounds as of 2002 and 68 pounds as of his 2004 diagnosis of sleep apnea.  Based on review of the medical records and in-person examination, the examiners also observed that the Veteran had a relatively small posterior oral pharyngeal region.  Citing medical literature, the examiners explained that obesity imposes mechanical loads on both the upper airway and respiratory system that predisposes to upper airway narrowing, collapse, and airflow obstruction during sleep.  Thus, the examiners concluded that the Veteran's sleep apnea was most likely related to progressive obesity superimposed upon his underlying inherited structural characteristics of the posterior pharyngeal region.

The Board finds the opinions of the March 2016 and May 2017 VA medical opinions to be persuasive as they are based on a thorough review of in-service and post-service medical records, in-person interview and examination of the Veteran, and consideration of current medical literature.  The Veteran's assertion that an uvulectomy was performed during active service and that its purpose was to alleviate sleep problems is not credible as it is contradicted by the medical records related to the procedure.  To the extent that the Veteran has otherwise asserted that his current sleep apnea is related to service, the Board finds that he is not competent to make such an etiological determination because he does not possess the requisite medical training or expertise.  Jandreau, 492 F.3d at 1377.  

The evidence weighs against a finding that the Veteran's current sleep apnea was incurred in, and is not otherwise related to, his active service.  There is no doubt to be resolved; service connection for sleep apnea is not warranted.

C.  Hypertension

The Veteran asserts that he was told by medical providers that his in-service headaches were manifestations of his hypertension.  He also asserts that his blood pressure was up and down during service.

Service connection for hypertension requires current blood pressure readings which meet the regulatory definition of hypertension or isolated systolic hypertension.  VA's Adjudication Manual M21-1, III.iv.4.E.1.b.  Hypertension is defined as elevated diastolic blood pressure predominantly 90mm or greater.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1.  Isolated systolic hypertension is defined as systolic blood pressure predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id.  Additionally, the diagnosis of hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  

A review of the Veteran's service treatment records does not show that hypertension was diagnosed during service.  The Board does acknowledge a March 1984 blood pressure reading of 140/100 taken after the Veteran was involved in a motor vehicle accident.  This was a transient elevation of blood pressure, and the Veteran's blood pressure was recorded as normal in follow-up appointments.  Otherwise, throughout his active service, the Veteran's blood pressure readings were normal.  On March 1991 separation examination, blood pressure was recorded at 140/80; the examination report contained no notation regarding high blood pressure or hypertension.

A review of the Veteran's post-service medical records leaves unclear the exact date of diagnosis of hypertension; however, it is apparent that it did not occur until at least a decade after discharge from active service.  Private medical records from Dr. S.C. dated from March 1990 to June 1997 show normal blood pressure readings.  VA treatment records from 2002-2003 show normal blood pressure readings.  In November 2003, a VA treatment record indicates that Verapamil medication was prescribed for headache prophylaxis.  A July 2005 VA treatment record indicates that the Veteran was off blood pressure medication with borderline blood pressure of 140/81.  The record indicated that use of Verapamil was restarted for control of both blood pressure and prophylaxis of headaches.  Subsequent VA treatment records indicated a diagnosis of "HTN - very well controlled with verapamil."

The Veteran underwent VA examinations in March 2016 and May 2017.  The VA examination reports indicate VA treatment records show a current diagnosis of hypertension and that it is treated with HCTZ/Lisinopril.  The examiners opined that it was less likely than not that the Veteran's hypertension is related to his active service or proximately caused or aggravated by his service-connected cluster headaches.  The examiners reasoned that the Veteran's service treatment records do not show hypertension, there was normal blood pressure on separation examination, and there was no hypertension until at least 2003.  The examiners noted that the Veteran experienced significant weight gain since discharge from service, which is a known etiologic risk factor for development of hypertension.  The Veteran's race and increasing age were also noted to be risk factors.  The examiners opined that these nonservice-connected risk factors were most likely the cause of the hypertension.  With regard to a relation between hypertension and cluster headaches, it was noted that blood pressure can elevate in response to pain; however, any such elevation in blood pressure is transient and would not be considered an aggravation of the condition.  The May 2017 examiner also explained that current medical literature does not support a relationship between the two conditions either by aggravation or causation.

The Board finds the opinions of the March 2016 and May 2017 VA medical opinions to be persuasive as they are based on a thorough review of in-service and post-service medical records, in-person interview and examination of the Veteran, and consideration of current medical literature.  The Veteran's assertion that his hypertension had its onset during service is contradicted by his service treatment records.  Apart from his own statements, there is no evidence to support his assertion that medical providers told him that his in-service headaches were manifestations of hypertension, and the objective medical evidence shows that the Veteran did not have hypertension during service.  Accordingly, the Board finds this assertion to not be credible.  To the extent that the Veteran has asserted that his service-connected cluster headaches proximately caused or aggravated his hypertension, the Board finds he is not competent to make such an etiological determination because he does not possess the requisite medical training or expertise.  Jandreau, 492 F.3d at 1377.  

The evidence shows that the Veteran's hypertension was not incurred in, and is not otherwise related to, his active service.  The hypertension did not manifest until at least 2003, over a decade after discharge from service.  While hypertension is considered a chronic disease under § 3.309(a), it did not manifest to a degree of 10 percent or more during service or within a year of discharge from service, see § 3.307(a)(3); therefore, presumptive service connection is not warranted.  As the condition was not noted during service or during the presumptive period, the regulatory provisions of § 3.303(b) regarding continuity of symptomatology are not for application.  The evidence also weighs against a finding that the Veteran's hypertension is proximately caused or aggravated by his service-connected cluster headaches.  38 C.F.R. § 3.310.  Accordingly, service connection for hypertension is not warranted.


ORDER

Service connection for residuals of uvula excision is denied.

Service connection for sleep apnea is denied.

Service connection for hypertension, to include as secondary to service-connected cluster headaches, is denied.

REMAND

A.  Cervical Spine Disability

The Veteran seeks an increased evaluation for a cervical spine disability.  During the appeal period, the disability was evaluated in VA examinations dated March 2010, May 2011, March 2016, and May 2017.  All examinations except for the one conducted in May 2011 attempted to comply with the requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995) (pursuant to §§ 4.40 and 4.45, examinations should consider whether pain, weakness, fatigability, or incoordination cause functional loss, in terms of additional limitation of motion, on repetitive use or flare-ups).  Generally, the examiners wrote that such an opinion could not be rendered without resort to mere speculation because the Veteran was not being observed after repetitive use and/or during a flare-up.  

At the March 2016 VA examination, the Veteran denied experiencing flares and functional limitations of the cervical spine.  The examiner indicated that speculation would be required as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability with repeated use over a period of time as Veteran has not been examined after repeated use over time.  At the May 2017 VA examination, the Veteran reported flares and additional functional limitations.  The examiner indicated that speculation would be required as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time because the Veteran was not currently experiencing a flare.

In Sharp v. Shulkin, No. 16-1385, 2017 U.S. App. Vet. Claims LEXIS 1266 (Vet. App. Sep. 6, 2017), the United States Court of Appeals for Veterans Claims (Court) addressed the adequacy of "mere speculation" opinions.  The Court explained that case law and VA guidelines do not require direct observation of functional impairment after repetitive use or during a flare-up as a prerequisite to offering a DeLuca opinion.  Indeed, it is not expected that such observation will usually occur; therefore, VA examiners should offer opinions based on estimates derived from information procured from all relevant sources, including the lay statements of veterans.  If a non-speculative opinion still cannot be offered, the VA examiner must explain the basis for this conclusion.  It must be apparent that the inability to provide an opinion without resorting to speculation reflects the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner. 

Accordingly, it is not clear that the examiners considered all procurable information before declining to render an opinion as to additional limitation of motion caused by functional loss.  Remand for a new VA examination is required.  38 C.F.R. § 4.2.

The Board notes the Veteran has asserted that his cervical spine disability affects his ability to secure and maintain substantially gainful employment.  A claim for TDIU is, therefore, raised by the evidence of record and considered part-and-parcel of the claim for an increased evaluation for a cervical spine disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

B.  DJD of the Left Knee

The Veteran also seeks service connection for DJD of the left knee, to include as secondary to his service-connected DJD of the right knee with chondromalacia patella.  Etiological opinions addressing a direct relation between DJD of the left knee and the Veteran's active service were offered in May 2010, March 2016, and May 2017 VA examination reports.  All three opinions indicated that there was no etiological relation and, in general, the VA examiners reasoned this was because the Veteran's in-service left knee injury resolved prior to separation and there was no evidence of chronic left knee problems until many years after discharge from service.  The March 2016 VA examiner specifically identified the 2008/2009 timeframe as when left knee problems were noted on imaging studies; these studies coincided with the Veteran tearing his meniscus and undergoing multiple partial meniscectomy surgeries.  

Upon review of the record, the Board notes that there is evidence from during service and shortly after discharge from service that weighs in favor of the Veteran's claim.  In a June 1990 Report of Medical History, an examiner checked a box indicating lower extremities abnormal, then wrote "right and left knee, full range of motion, no swelling."  On the associated examination report, the examiner wrote "swollen and painful knees, 1986 to present, secondary to strenuous exercise, evaluated, treated with anti-inflammatories, ncns."  In a June 1993 VA Form 21-4138, Statement in Support of Claim, the Veteran wrote that he continued to experience pain related to his in-service motorcycle accident, which included a laceration of the left knee that required stitches.  In a November 1997 VA examination report, the Veteran reported bilateral knee pain that had started in service due to jogging.  He reported that he did not seek treatment for this problem, and that it did not cause him any significant disability.  The examiner diagnosed bilateral patellofemoral pain syndrome and, based on the Veteran's statements, stated that it began during active service.  X-rays of the left knee were not performed.  Additionally, VA treatment records from 2003 show that the Veteran's left knee was painful and giving out.  Based on the foregoing evidence, the Board finds that it is not clear whether the May 2010, March 2016, and May 2017 VA examiners considered all pertinent evidence in formulating their opinions.  Accordingly, remand is required for an addendum medical opinion.  38 C.F.R. § 4.2.

C.  Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include as secondary to pain from service-connected disabilities.  The Veteran underwent VA examinations to determine the nature and etiology of his psychiatric problems in February 2013 and March 2016.  Two addendum opinions were also authored in April 2017 by the same examiner who conducted the VA examinations.  With regard to the secondary theory of entitlement, the examiner concluded that the Veteran's diagnosed depression was not proximately caused or aggravated by his service-connected conditions.  The rationale was based, in part, on the Veteran attributing his depressed mood to being unmarried and lonely as he ages rather than the pain from his service-connected disabilities.  See February 2013 VA examination report.  A review of the Veteran's VA treatment records, however, shows that he did attribute his depressed mood to pain from service-connected disabilities during treatment.  See, e.g., March 2013 psychology note; September 2012 psychology note.  It is unclear whether the examiner considered these records in formulating an opinion; thus, additional development is required.

In a September 2017 appellate brief, the Veteran's representative argued that the Veteran is suffering from posttraumatic stress disorder (PTSD) as a result of his in-service stressor (removing bodies from an airplane crash), which has been corroborated.  VA Memorandum dated November 1, 2016 shows that the Joint Service Records Research Center (JSRRC) researched the historical information and documented that a US Air Force tanker crashed at Howard Air Base, Panama on June 17, 1986, resulting in the deaths of four personnel.  They were unable to confirm which individuals may have responded to the crash site though.

The Board notes that the Veteran has not been diagnosed with PTSD and the fact that he has a corroborated in-service stressor does not, in and of itself, mean that he suffers from PTSD.  Nonetheless, as this claim is being remanded for additional development, the Board will ask the examiner to answer if the Veteran has any acquired psychiatric disorders other than depression, to include PTSD that is related to service or a service-connected disability.

D. TDIU

The Veteran has asserted that his cervical spine disability affects his ability to secure and maintain substantially gainful employment.  A claim for TDIU is, therefore, raised by the evidence of record and considered part-and-parcel of the claim for an increased evaluation for a cervical spine disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the increased rating claim is remanded for a new VA examination, adjudication of the claim for a TDIU is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to assess the current severity of his cervical spine disability.  The examiner must review the entire claims file in conjunction with the examination.

The joints involved should be tested for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.

The examiner should also express an opinion as to whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use over time or during flare-ups.  The examiner should assess the additional functional impairment in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran is not being observed after repetitive use or during a flare-up, the examiner should still estimate any additional functional loss during flare-ups or on repeated use, based on the Veteran's description of his flares' severity, frequency, duration, and/or functional loss manifestations.  

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.  The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner. 

A complete rationale must be provided for all opinions expressed.  

3.  Return the file to the May 2017 examiner for an addendum opinion.  If that examiner is unavailable, then the file should be reviewed by clinician with sufficient expertise to determine the nature and etiology DJD of the left knee.  The examiner must review the entire claims file in conjunction with writing the opinion.  

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current DJD of the left knee was incurred in, or is otherwise related to, his active service, to include a May 1977 motorcycle accident and strenuous exercise.

The examiner's attention is directed to the following:  

a) A June 1990 Report of Medical History that shows an examiner checked a box indicating lower extremities abnormal, then wrote "right and left knee, full range of motion, no swelling."  On the associated examination report, the examiner wrote "swollen and painful knees, 1986 to present, secondary to strenuous exercise, evaluated, treated with anti-inflammatories, ncns."  

b) In a January 1993 VA Form 21-4138, Statement in Support of Claim, the Veteran wrote that he continued to experience pain and scars related to his in-service motorcycle accident, which included a laceration of the left knee that required stitches.  

c) A November 1997 VA examination report showing a diagnosis of bilateral patellofemoral pain syndrome and, based on the Veteran's statements that knee pain started in service due to jogging, stated that it began during active service.  

d) VA treatment records from 2003 showing that the Veteran's left knee was painful and giving out.  

The examiner should consider the evidence noted above, as well as all other pertinent evidence, to include the Veteran's lay statements.  A complete explanation must be provided for all opinions expressed.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The examiner must review the entire claims file in conjunction with writing the opinion.  

a) The examiner is asked to answer whether the Veteran has any acquired psychiatric disorders other than depression, to include PTSD.

b) For the current diagnosis of depression, and any other psychiatric disorder found present, the examiner should answer whether it is at least as likely as not (a 50 percent or greater probability) incurred in, or otherwise related to, the Veteran's active service, to include notations of excessive worry during service.  

In formulating the opinion, the examiner is asked to consider VA treatment records from 2012 and 2013 which show the Veteran attributed his depression to the pain from his back and knees and its effect on his life and work.

c) The examiner should also answer whether it is at least as likely as not that any acquired psychiatric disorder other than depression was proximately caused or aggravated by his service-connected disabilities, to include the pain from those disabilities.

The second question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the acquired psychiatric disorder prior to aggravation.

A complete rationale must be provided for all opinions expressed.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


